DETAILED ACTION
The following Office action concerns Patent Application Number 16/484,599.  Claims 1, 2, 5-11, 13-16 are pending in the application.
The applicant’s amendment submitted July 1, 2022 has been entered.
Reasons for Allowance
Claims 1, 2, 5-11 and 13-16 are allowable over the closest prior art of Zhang et al (J. Mater. Chem. C, 2018, 6, 242-248, included in the applicant’s IDS).  Zhang et al does not teach or suggest that the oxidized cellulose film matrix is crosslinked with bivalent or trivalent metal ions. 

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 18, 2022